Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Mark Atkinson on 9/23/2021.

The application has been amended as follows: 

In claim 1, line 13, the phrase “a weighted ergodic sum-rate.” is replaced by the phrase ”a weighted ergodic sum-rate, wherein the weighted ergodic sum-rate is a conditional mean of a weighted sum-rate calculated according to the a posteriori statistical channel model.”.
Claim 9 is cancelled.
In claim 10, line 3, the phrase “the linear precoder design” is replaced by the term “the linear precoder matrix design”.
In claim 12, line 8, the phrase “the downlink” is replaced with the phrase “a downlink”.
In claim 12, line 9, the “:” after the term “precoding domain” is replaced with a “;”. 
In claim 12, line 12, the phrase “the received pilot signal” is replaced with the phrase “the received downlink pilot signal”.
a posteriori statistical channel model.”.
In claim 13, line 5, the term “download” is replaced by the term “downlink”. 
Claims 15-20 are cancelled.

Response to Arguments
	The previous rejections of the claims under 35 USC 112 are withdrawn. Applicant has amended claim 1 and has stated in the remarks on page 8, that the claim is directed to a method. The claim does positively recite method steps that take place at the base station or transmitting apparatus. The antecedent issues are resolved in the received amendment and the examiner’s amendment.
	The examiner’s amendment to claims 1 and 12 has overcome the previous rejections of the claims. The previous rejection to the claims is withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cavalcante et al (US 2012/0002743) discloses a multi-user MIMO system that reduces interference by precoding the transmission (paragraph 0003). Paragraphs 013 and 0032 discloses the network node improves the ergodic sum rate of the system as compared to known joint precoding approaches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/24/2021